Case: 18-2251   Document: 27 Page:
         Case 1:16-cv-12217-FDS    1   Date
                                Document 404Filed:
                                              Filed12/30/2020  Entry
                                                    12/30/20 Page 1 ofID:
                                                                       1 6391336




               United States Court of Appeals
                               For the First Circuit
 No. 18-2251
  JOSE PINEDA, on behalf of himself and all others similarly situated; JOSE MONTENEGRO,
 on behalf of himself and all others similarly situated; MARCO LOPEZ, on behalf of himself and
  all others similarly situated; JOSE HERNANDEZ, on behalf of himself and all others similarly
                                               situated

                                     Plaintiffs - Appellees

                                               v.

         SKINNER SERVICES, INC., d/b/a Skinner Demolition; THOMAS SKINNER

                                   Defendants - Appellants

                   DAVID SKINNER; ELBER DINIZ; SANDRO SANTOS

                                          Defendants


                                         MANDATE

                                 Entered: December 30, 2020

        In accordance with the judgment of December 9, 2020, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                             By the Court:

                                             Maria R. Hamilton, Clerk


 cc:
 Gregory J. Aceto
 Michael Brandon Cole
 Ian Philip Gillespie
 Nathan P. Goldstein
 Jasper Jacob Groner
 Nicole Hera Horberg Decter
 Paige Walker McKissock
 Alexander Sugerman-Brozan
